



Exhibit 10.32


EXECUTIVE EMPLOYMENT AGREEMENT




THIS EXECUTIVE EMPLOYMENT AGREEMENT (this "Agreement") is entered into as of
December 26 , 2018 (the “Effective Date”), by and between CV SCIENCES, INC., a
Delaware corporation (the "Company"), and JOERG GRASSER ("Executive").


Recitals


A.The Company operates two distinct business segments: a specialty
pharmaceutical division focused on developing and commercializing novel
therapeutics utilizing synthetic Cannabidiol (“CBD”); and, a consumer product
division in manufacturing, marketing and selling plant-based CBD product to a
range of market sectors.


B.The Company desires to employ Executive, and Executive desires to accept
employment with the Company as its Chief Accounting Officer (“CAO”) on the terms
and conditions set forth herein.


Agreement


NOW, THEREFORE, in consideration of these premises, the mutual covenants and
agreements of the parties hereunder, and for other good and valuable
consideration the sufficiency and receipt of which are hereby acknowledged, the
parties hereto hereby agree as follows:


1.     Employment and Duties.


1.Position. The Company hereby employs Executive, and Executive hereby accepts
employment with the Company, as CAO.


2.Duties. Executive agrees to devote his best efforts, and shall have
responsibility within the Company to act as CAO which shall include oversight of
all accounting and financial functions of the Company and its two operating
segments, including internal and external financial, SEC reporting, and audit
matters, accounting management and oversight, equity, cash management and
corporate tax matters, as well as budgeting, forecasting and financial analysis,
risk management, corporate governance, and process improvement. CAO is expected
to provide necessary analysis and other support in various aspects of business
development, contractual, investor relations and capital raising activities, and
to perform such other duties assigned to him by the Chief Executive Officer of
the Company (the "CEO").


3.Reporting. Executive shall report to the CEO.


4.Place of Employment. Executive shall perform his services hereunder at the
Company's San Diego, CA offices.


5.Change of Duties. The duties of Executive may reasonably be modified from time
to time by the mutual consent of the Company and Executive without resulting in
a rescission of this Agreement. The mutual written consent of the Company and
Executive shall constitute execution of that modification. Notwithstanding any
such change, the employment of Executive shall be construed as continuing under
this Agreement as so modified.


6.Devotion of Time to Company's Business. During the Term of this Agreement (as
such term is defined in Section 1.7 hereof), Executive agrees (i) to devote
substantially all of his productive time, ability and attention to the business
of the Company during normal working hours, (ii) not to engage in any other
business duties or business pursuits whatsoever which conflict with his duties
to the Company, (iii) whether directly or indirectly, not to render any services
of a commercial or professional nature to any individual, trust, partnership,
company, corporation, business, organization, group or other entity (each, a
"Person") which conflict with his duties to the Company, whether for
compensation or otherwise,





--------------------------------------------------------------------------------





without the prior written consent of the CEO, and (iv) whether directly or
indirectly, not to acquire, hold or retain more than a one percent (1%) interest
in any business competing with or similar in nature to the business of the
Company or any of its Affiliates (as such term is defined below); provided,
however, the expenditure of reasonable amounts of time for other matters and
charitable, educational and professional activities or, subject to the
foregoing, the making of passive personal investments shall not be deemed a
breach of this Agreement or require the prior written consent of the CEO if
those activities do not materially interfere with the services required of
Executive under this Agreement. For purposes of this Agreement, "Affiliates"
shall mean any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
the Company.


7.Term. Unless sooner terminated as provided in Section 4 hereof, the term of
this Agreement shall continue through December 31, 2021 (the "Term”). The
Company and Executive shall consult on extension of the Term as soon as
reasonably practicable prior to the end of the Term but neither the Company nor
Executive shall be under any obligation to extend the Term. The Term, together
with any extensions or renewal terms shall be referred to in this Agreement as
the "Term of this Agreement."


8.Observance of Company Rules. Regulations and Policies. Executive shall duly,
punctually and faithfully perform and observe any and all rules, regulations and
policies which the Company may now or hereafter reasonably establish governing
the conduct of its business or its employees to the extent such rules,
regulations and policies are not in conflict with this Agreement. Executive
shall promptly provide written notice to the CEO of any such apparent conflict
of which Executive becomes aware.


9.Intellectual Property. Executive hereby assigns and agrees to assign in the
future to the Company all Executive’s right, title and interest in and to any
and all such work products and designs (whether or not patentable or
registerable under copyright or similar statutes) made or conceived or reduced
to practice or learned by Executive, either individually or jointly with others,
during Executive’s employment with the Company (“Intellectual Property”).


2.    Compensation.


1.Base Salary. During the Term of this Agreement, the Company shall pay to
Executive an annual base salary of $250,000 (the “Base Salary”), which shall be
subject to adjustment on each anniversary of the commencement of Executive’s
employment as determined by the Compensation Committee of the Board of Directors
(the "Compensation Committee"). The Base Salary shall be payable in accordance
with the Company's standard payroll procedures in effect at the time of payment.
The Company shall withhold from any payroll or other amounts payable to
Executive pursuant to this Agreement all federal, state, city or other taxes and
contributions as are required pursuant to any law or governmental regulation or
ruling now applicable or that may be enacted and become applicable in the
future.


2.Performance Bonuses. In addition to the Base Salary, the Company may in the
sole and absolute discretion of the Compensation Committee pay to Executive
annual bonuses based on Executive's performance (“Annual Bonus”). The targeted
amount of the Annual Bonus shall be 20% of Employee’s then effective Base
Salary. Executive must be employed by the Company in order to receive any Annual
Bonus, and the Annual Bonus will not be pro-rated for any partial year of
employment.


3.Stock Options. Subject to approval by the Compensation Committee, on the date
of commencement of employment Executive will be granted incentive stock options
to purchase 250,000 shares of the Company’s common stock (“Stock Options”), with
a strike price determined based on the closing price of the Company’s common
stock the day prior to grant. The Stock Options will vest over a period of three
years, with 33% vesting on the one-year anniversary of grant, and the remaining
67% vesting in a series of 24 equal monthly increments and subject to continued
employment. The Stock Options will have customary provisions for acceleration
upon a change of control. The Stock Options are





--------------------------------------------------------------------------------





subject to the terms of the Company’s 2013 Amended and Restated Equity Incentive
Plan, Stock Option Agreement and Executive’s Stock Option Grant Notice, each of
which will be provided to Executive at the time of grant.


4.Vacation. Executive shall be entitled to a maximum of fifteen (15) days annual
paid vacation time exclusive of holidays.


5.Directors and Officers Liability Insurance. Executive shall be entitled to
participation in, and have the benefit of directors’ and officers’ liability
insurance providing coverage consistent with standards in the life science
industry.


6.Other Benefits. Executive shall participate in and have the benefits of all
present and future vacation, holiday, paid leave, unpaid leave, life, accident,
disability, dental, vision and health insurance plans, pension, profit-sharing
and savings plans and all other plans and benefits which the Company now or in
the future from time to time makes available to any of its management
executives.


7.Withholding. The parties shall comply with all applicable legal withholding
requirements in connection with all regular monthly and/or bi-monthly
compensation payable to Executive hereunder.


3.     Expense Reimbursement. The Company shall reimburse Executive for all
business travel and other out-of-pocket expenses reasonably incurred by
Executive in the course of performing his duties under this Agreement. All
reimbursable expenses shall be appropriately documented and shall be in
reasonable detail and in a format and manner consistent with the Company's
expense reporting policy, as well as applicable federal and state tax record
keeping requirements.


4.     Termination and Rights on Termination. This Agreement shall terminate
upon the occurrence of any of the following events:


1.Termination by the Company for Cause. Upon delivery to Executive of a written
notice terminating this Agreement for Cause (as such term is defined below),
which notice shall be supported by a reasonably detailed statement of the
relevant facts and reasons for termination, the Company shall pay Executive all
salary then due and payable through the date of termination. Executive shall not
be entitled to any severance compensation. For purposes of this Agreement,
"Cause" shall mean:


(a)Executive shall have committed an act of fraud, embezzlement or theft with
respect to the property or business of the Company;


(b)Executive shall have materially breached this Agreement as determined by the
Board and such breach shall have continued for a period of twenty (20) days
after receipt of written notice from the Board specifying such breach;


(c)Executive shall have been grossly negligent in the performance of his duties
hereunder, intentionally not performed or mis-performed any of such duties, or
refused to abide by or comply with the reasonable and lawful directives of the
Board of Directors, in each case as reasonably determined by the Board, which
action shall have continued for a period of twenty (20) days after receipt of
written notice from the Board demanding such action cease or be cured; or


(d)Executive shall have been found guilty of, or has plead nolo contendere to,
the commission of any felony offense or any other crime involving moral
turpitude.


2.Termination by the Company Without Cause; Severance. In the event the Board
delivers to Executive a written notice terminating Executive's employment under
this Agreement for any reason without Cause, the Company shall continue to pay
Executive all salary and benefits that would be due hereunder for a period of
(1) during the first year of employment eight, (8) weeks, (2) during the second





--------------------------------------------------------------------------------





year of employment, twelve (12) weeks, and (3) during the third year of
employment, sixteen (16) weeks, with such amounts payable in accordance with the
Company’s standard payroll.


3.Voluntary Termination by Executive. Executive shall provide the Company two
(2) weeks’ notice prior to delivery by Executive to the Company of a written
notice terminating this Agreement for any reason without Good Reason. On the
effective date of termination, the Company shall pay Executive all salary then
due and payable through the date of termination. Executive shall not be entitled
to any severance compensation.


4.Voluntary Termination by Executive for Good Reason; Severance. Upon delivery
by Executive to the Company of a written notice terminating this Agreement for
Good Reason (as such term is defined below), the Company shall pay Executive
such amounts in such manner as provided for in Section 4.2 hereof. For purposes
of this Agreement, "Good Reason" shall mean:


(a)The assignment of Executive to any duties inconsistent with, or any adverse
change in, Executive's positions, duties, responsibilities, functions or status
with the Company, or the removal of Executive from, or failure to reelect
Executive to, any of such positions; provided, however, that a change in
Executive's positions, duties, responsibilities, functions or status that
Executive shall agree to in writing shall not be an event of Good Reason or give
rise to termination under this Section 4.4;


(b)A reduction by the Company of Executive's Base Salary without his written
consent;


(c)The failure by the Company to continue in effect for Executive any material
benefit provided herein or otherwise available to any of the management
executives of the Company, including without limitation, any retirement, pension
or incentive plans, life, accident, disability or health insurance plans, equity
or cash bonus plans or savings and profit sharing plans, or any action by the
Company which would adversely affect Executive's participation in or reduce
Executive's benefits under any of such plans or deprive Executive of any fringe
benefit enjoyed by Executive; or


(d)Any other material breach by the Company of this Agreement which is not cured
within twenty (20) days of delivery of written notice thereof by Executive to
the Company.


5.No Termination by Merger; Transfer of Assets or Dissolution. This Agreement
shall not be terminated by any dissolution of the Company resulting from either
merger or consolidation in which the Company is not the consolidated or
surviving corporation or other entity or transfer of all or substantially all of
the assets of the Company. In such event, the rights, benefits and obligations
herein shall automatically be deemed to be assigned to the surviving or
resulting corporation or other entity or to the transferee of the assets, as the
case may be, with the consent of Executive.


6.Non-Disparagement. During the Term and at all times thereafter, Executive
agrees not to make or solicit or encourage others to make or solicit directly or
indirectly any disparaging, derogatory or negative statement or communication,
oral or written, about the Company or its business practices, programs,
products, services, operations, policies, activities, current or former
officers, directors, managerial personnel, or other employees, or its customers
to any other person or entity; provided, however, that such restriction shall
not prohibit truthful testimony compelled by valid legal process or to the
extent made in connection with filing or asserting any claims relating to
employment. The Company agrees not to make any disparaging, derogatory or
negative statement or communication, oral or written, about Executive; provided,
however, that such restriction shall not prohibit truthful testimony compelled
by valid legal process. Notwithstanding anything herein to the contrary, nothing
in this Section 4.6 shall prevent any party to this Agreement from exercising
its or his authority or enforcing its or his rights or remedies hereunder or
that such party may otherwise be entitled to enforce or assert under another
agreement or applicable law, or limit such rights or remedies in any way.





--------------------------------------------------------------------------------







5.     [Intentionally Omitted].


6.     Confidential Information.


1.Confidential Information. Executive hereby agrees to hold in strict confidence
and not to disclose to any third party, other than employees and agents of the
Company or persons retained by the Company to represent its interests, any of
the valuable, confidential and proprietary business, financial, technical,
economic, sales and/or other types of proprietary business information relating
to the Company or any of its Affiliates (including all trade secrets) in
whatever form, whether oral, written, or electronic (collectively, the
"Confidential Information"), to which Executive has, or is given (or has had or
been given), access during the course of his employment with the Company. It is
agreed that the Confidential Information is confidential and proprietary to the
Company because such Confidential Information encompasses technical know-how,
trade secrets, or technical, financial, organizational, sales or other valuable
aspects of the business and trade of the Company or its Affiliates, including
without limitation, technologies, products, processes, plans, clients,
personnel, operations and business activities. This restriction shall not apply
to any Confidential Information that (a) becomes known generally to the public
through no fault of the Executive, (b) is required by applicable law, legal
process, or any order or mandate of a court or other governmental authority to
be disclosed, or (c) is reasonably believed by Executive, based upon the advice
of legal counsel, to be required to be disclosed in defense of a lawsuit or
other legal or administrative action brought against Executive; provided,
however, that in the case of clause (b) or (c), Executive shall give the Company
reasonable advance written notice of the Confidential Information intended to be
disclosed and the reasons and circumstances surrounding such disclosure, in
order to permit the Company to seek a protective order or other appropriate
request for confidential treatment of the applicable Confidential Information.


2.Return of Company Property. In the event of termination of Executive's
employment with the Company for whatever reason or no reason, (a) Executive
agrees not to copy, make known, disclose or use, any of the Confidential
Information without the Company's prior written consent, and (b) Executive or
Executive's personal representative shall return to the Company (i) all
Confidential Information, (ii) all other records, designs, patents, business
plans, financial statements, manuals, memoranda, lists, correspondence, reports,
records, charts, advertising materials and other data or property delivered to
or compiled by Executive by or on behalf of the Company or its respective
representatives, vendors or customers that pertain to the business of the
Company or any of its Affiliates, whether in paper, electronic or other form,
and (iii) all keys, credit cards, vehicles and other property of the Company.
Executive shall not retain or cause to be retained any copies of the foregoing.
Executive hereby agrees that all of the foregoing shall be and remain the
property of the Company and the applicable Affiliates and be subject at all
times to their discretion and control.


7.     Corporate Opportunities.


1.Duty to Notify. During the Term of this Agreement, in the event that Executive
shall become aware of any business opportunity related to the business of the
Company, Executive shall promptly notify the Board of Directors of such
opportunity. Executive shall not appropriate for himself or for any other Person
other than the Company (or any Affiliate) any such opportunity unless, as to any
particular opportunity, the Board of Directors fails to take appropriate action
within thirty (30) days. Executive's duty to notify the Board of Directors and
to refrain from appropriating all such opportunities for thirty (30) days shall
neither be limited by, nor shall such duty limit, the application of the general
laws relating to the fiduciary duties of an agent or employee.


2.Failure to Notify. In the event that Executive fails to notify the Board of
Directors or so appropriates any such opportunity without the express written
consent of the Board of Directors, Executive shall be deemed to have violated
the provisions of this Section notwithstanding the following:







--------------------------------------------------------------------------------





(a)The capacity in which Executive shall have acquired such opportunity; or


(b)The probable success in the hands of the Company of such opportunity.


8.     No Prior Agreements. Executive hereby represents and warrants to the
Company that the execution of this Agreement by Executive, his employment by the
Company, and the performance of his duties hereunder will not violate or be a
breach of any agreement with a former employer or any other Person. Further,
Executive agrees to indemnify and hold harmless the Company and its officers,
directors and representatives for any claim, including, but not limited to,
reasonable attorneys' fees and expenses of investigation, of any such third
party that such third party may now have or may hereafter come to have against
the Company or such other persons, based upon or arising out of any
non-competition agreement, invention, secrecy or other agreement between
Executive and such third party that was in existence as of the effective date of
this Agreement. To the extent that Executive had any oral or written employment
agreement or understanding with the Company, this Agreement shall automatically
supersede such agreement or understanding, and upon execution of this Agreement
by Executive and the Company, such prior agreement or understanding
automatically shall be deemed to have been terminated and shall be null and
void.


9.     Representation. Executive acknowledges that he (a) has reviewed this
Agreement in its entirety, (b) has had an opportunity to obtain the advice of
separate legal counsel prior to executing this Agreement, and (c) fully
understands all provisions of this Agreement.


10.     Assignment: Binding Effect. Executive understands that he has been
selected for employment by the Company on the basis of his personal
qualifications, experience and skills. Executive agrees, therefore, that he
cannot assign or delegate all or any portion of his performance under this
Agreement. This Agreement may not be assigned or transferred by the Company
without the prior written consent of Executive. Subject to the preceding two
sentences, this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by the parties hereto and their respective heirs, legal
representatives, successors, and assigns. Notwithstanding the foregoing, if
Executive accepts employment with an Affiliate, unless Executive and his new
employer agree otherwise in writing, this Agreement shall automatically be
deemed to have been assigned to such new employer (which shall thereafter be an
additional or substitute beneficiary of the covenants contained herein, as
appropriate), with the consent of Executive, such assignment shall be considered
a condition of employment by such new employer, and references to the "Company"
in this Agreement shall be deemed to refer to such new employer.


11. Complete Agreement; Waiver: Amendment. Executive has no oral
representations, understandings or agreements with the Company or any of its
officers, directors or representatives covering the same subject matter as this
Agreement. This Agreement is the final, complete and exclusive statement and
expression of the agreement between the Company and Executive with respect to
the subject matter hereof and thereof, and cannot be varied, contradicted, or
supplemented by evidence of any prior or contemporaneous oral or written
agreements. This Agreement may not be later modified except by a further writing
signed by a duly authorized officer of the Company and Executive, and no term of
this Agreement may be waived except by writing signed by the party waiving the
benefit of such term.


12.     Notices. All notices, requests, demands and other communications
required or permitted to be given under this Agreement shall be in writing and
shall be given or made by personally delivering the same to or sending the same
by prepaid certified or registered mail, return receipt requested, or by
reputable overnight courier, or by facsimile machine to the party to which it is
directed at the address set out on the signature page to this Agreement, with
copies to counsel as indicated, or at such other address as such party shall
have specified by written notice to the other party as provided in this Section,
and shall be deemed to be given if delivered personally at the time of delivery,
or if sent by certified or registered mail as herein provided three (3) days
after the same shall have been posted, or if sent by reputable overnight courier
upon receipt, or if sent by facsimile machine as soon as the sender receives
written or telephonic confirmation that the facsimile was received by the
recipient and such facsimile is followed the same day by mailing by prepaid
first class mail.


13.     Severability: Headings. If any portion of this Agreement is held invalid
or inoperative, the other portions





--------------------------------------------------------------------------------





of this Agreement shall be deemed valid and operative and, so far as is
reasonable and possible, effect shall be given to the intent manifested by the
portion held invalid and inoperative. This severability provision shall be in
addition to, and not in place of, the provisions of Section 5.3 above. The
Sections headings herein are for reference purposes only and are not intended in
any way to describe, interpret, define or limit the extent or intent of this
Agreement or of any part hereof.


14.     Equitable Remedy. Because of the difficulty of measuring economic losses
to the Company as a result of a breach of the restrictive covenants set forth in
Sections 5 and 6 hereof, and because of the immediate and irreparable damage
that would be caused to the Company for which monetary damages would not be a
sufficient remedy, it is hereby agreed that in addition to all other remedies
that may be available to the Company or Executive at law or in equity, the
Company or Executive shall be entitled to specific performance and any
injunctive or other equitable relief as a remedy for any breach or threatened
breach of the aforementioned restrictive covenants.    · ·


15.     Arbitration. Any unresolved dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration
conducted in accordance with the rules of the American Arbitration Association
then in effect. The arbitrators shall not have the authority to add to, detract
from, or modify any provision hereof nor to award punitive damages to any
injured party. A decision by a majority of the arbitration panel shall be final
and binding. Judgment may be entered on the arbitrators' award in any court
having jurisdiction. Notwithstanding the foregoing, the Company shall be
entitled to seek injunctive or other equitable relief, as contemplated by
Section 14 hereof, from any court of competent jurisdiction, without the need to
resort to arbitration. Should judicial proceedings be commenced to enforce or
carry out this provision or any arbitration award, the prevailing party in such
proceedings shall be entitled to reasonable attorneys' fees and costs in
addition to other relief.


16.     Governing Law. This Agreement shall in all respects be construed
according to the laws of the State of California, without regard to its conflict
of flaws principles.


17.     Counterparts. This Agreement may be executed in any number of
counterparts, each of which may be executed by less than all of the parties to
this Agreement, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one
instrument.


18.     Signatures. The parties shall be entitled to rely upon and enforce a
facsimile of any authorized signatures as if it were the original.




[Signatures on following page.]







--------------------------------------------------------------------------------





IN WI1NESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


COMPANY:


CV SCIENCES, INC.


By: /s/ Joseph Dowling                
Name (print): Joseph Dowling
Its: Chief Executive Officer




Address for Notices:


CV Sciences, Inc.
10070 Barnes Canyon Road Suite 100
San Diego, CA 92121






EXECUTIVE:


JOERG GRASSER




(sign): /s/ Joerg Grasser            




Address for Notices:


CV Sciences, Inc.
10070 Barnes Canyon Road Suite 100
San Diego, CA 92121





